GOLDBERG WEPRIN FINKEL. GOLDSTEIN

ANDREW W. ALBSTEIN*
ARNOLD L. MAZEL
STEVEN R. UFFNER
HARVEY L. GOLOSTEIN
NEAL M. ROSENBLOOM
KEVIN J. NASH

IRIS A, ALBSTEIN
BARRY E. ZWEIGBAUM
DOUGLAS TAUS
ROBERT W. LO SCHIAVO*
ELIZABETH SMITH *at
MATTHEW E, HEARLE
AUBREY E. RICCARDI*
STEPHEN BORDANARO
ANTHONY J. SCHLUR
DANIEL J. SLATZ

 

4. TED DONOVAN
DORAN 1. GOLUBTCHIK
MICHELLE A. McLEOD*
ARTHUR A, HIRSCHLER
EL! D. RAIDER
HOWARD S, BONFIELD
SERGIO J. TUERO*

JAY &. SIMENS
STEWART A. WOLF*
YAN LAURENCY

ATTORNEYS AT LAW

_ J. Ted Donovan, Esq.
Direct: (212) 301-6943
Facsimile: (212) 422-6836

TDonovan@egwfelaw.com

LLP

22ND FLOOR
150T BROADWAY
NEW YORK, N.Y. 10036
(212) 221-5700 °
TELECOPIER (212) 730-4518

 

BENJAMIN C, KIRSCHENBAUM — -
ROBERT A. KANDEL.
(OF COUNSEL)

 

EMANUEL GOLDBERG (1904-1988)
JACK WEPRIN (1930-1996)
BENJAMIN FINKEL. (1905-1986)

 

"ALSO MEMBER OF NEW JERSEY BAR
* ALSO MEMBER OF TEXAS BAR
ALSO MEMBER OF MASSACHUSETTS BAR

October 10, 201 g ALSO MEMBER OF FLORIDA AND WASHINGTON DC BAR

ERIC ZARATIN

JOHN P. HOGAN
AVROHOM C. POSEN*
ANNA ARELLANO

NEIL lL. ALBSTEIN*
GREGORY C. RICHMAND

Via ECF Filing

Hon. Katherine Polk Failla

United States District Court for the
Southern District of New York

40 Foley Square

New York, NY 10007

Re: MORENA ORUE, etal., v. ARTISANAL FROMAGERIE & BISTRO, LLC, et al. -
Case No. 15 Civ. 5727 (KPF)

Dear Judge Failla:

In advance of the telephone conference scheduled for October 12, 2018, on behalf of my
client, Sarid Drory, I wanted to provide some background as to where the parties stand.

Mr. Drory and the guarantor of the settlement that was previously approved by the Court,
Stephanie Schulman, have made payments to the plaintiffs totaling $105,000 to date.
Unfortunately, the restaurant never opened, and Mr. Drory has been unemployed since it failed.
The failure of the restaurant caused severe financial burden and near economic ruin for Ms.
Schulman as well. Despite this, and mounting debts, Ms. Schulman managed with great
difficulty to meet the required payments under the settlement, until she lost her job seven months
ago when the investment firm she worked for conducted large layoffs, and the department she
worked for unexpectedly closed, without prior notice or severance pay. Even then, she
continued to fund the $5,000 per month payments from her IRA until it was fully liquidated.
Understandably, thereafter she was unable to make the $30,000 guaranty payment due on July

31, 201 8.
Discussions were initiated with plaintiff's counsel, Arsenio Rodriguez, Esq., about

revising the stipulation. Ultimately, agreement was reached to provide for $5,000 per month
payments through January 2019, with two payments of $25,000 each due in February and March
GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP
Hon. Katherine Polk Failla

October 10, 2018

Page 2

2019, by which time Ms. Schulman is hopeful she will have found a new position and will be in
a better financial standing. However, by the time the papers were circulated, the Jewish holidays
had begun, making it difficult to finalize the documents with Mr. Drory and Ms. Schulman.

Although I initially hoped that the papers could simply be signed and payments
commenced, there were minor issues which needed to be ironed out. First, the execution copy of
the revision document circulated by Mr. Rodriguez included an incorrect referenced attachment
belonging to a different matter, which led to confusion that took several days to straighten out
because of the intervening holidays.

Second, there was concern over the due dates of the payments, which needed to be
updated to work around the Jewish religious observance days. For each payment, there is a long
process as a wire is sent to the law firm of Robinson Brog, which is acting as escrow agent, and
then sends the monies to a third party CPA firm, which firm calculates the withholdings,
prepares the checks, makes the necessary deposits with the taxing authorities, and then mails out
the checks to plaintiffs’ counsel. This process has, in the past, taken anywhere from two to five
business days, leading to technical defaults. Accordingly, a proposal was formulated to tie due
date to the wire transfer instead of the delivery date of the checks.

Although agreement had been previously reached, when the holidays were over and we
were able the clarify issues and propose the change in the due date of the payments, Mr.
Rodriguez had, without notice, already submitted his proposed judgment. Further, plaintiffs
declined to accept the agreed revision as last presented, much less discuss the further
modification.

Given the current financial status of Mr. Drory and Ms. Schulman, they are essentially
judgment proof, having now exhausted even the last IRA. In the meantime, another judgment
was recently entered against both of them in connection with the failed restaurant.
Notwithstanding all of this, Mr. Drory and Ms. Schulman remain committed to trying to
conclude this matter in the amount previously agreed, subject to a time table that they can
actually meet through adjustments to deal with their situation.

Accordingly, we look forward to the conference in the hope that a solution may be found
short of the entry of the proposed default judgment.

Respectfully yours,
{~~
J. Ted Donovan, Esq.
Ce: Arsenio Rodriguez, Esq. (Via Email)
Nancy A. Temple, Esq. (Via Email)
Ms. Stephanie Schulman (Via Email)
Mr. Sarid Drory (Via Email)
